Citation Nr: 0330212	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  01-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

On October 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiology 
examination to ascertain the nature, 
extent, and etiology of any disability 
manifested by hearing loss (and/ or 
tinnitus).  Request that the examination 
specifically include all standard studies 
and tests to determine hearing loss 
(tinnitus).  All clinical findings should 
be reported in detail.  The examiner 
should render specific findings as to 
whether there is objective evidence of 
hearing loss (tinnitus) that can be 
connected to the veteran's dates of 
active service from February 1945 to July 
1947.  The examiner should be asked to 
review the entire record regardless of 
the availability of the veteran's service 
medical records, including the requested 
inpatient treatment records listed above.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Request 
that the examiner also interpret the 
results (i.e., auditory thresholds in 
decibels at 500, 1000, 2000, 3000, and 
4000 Hertz; and the speech recognition 
scores) of the private audiology 
examination given the veteran on February 
10, 1998, a copy of which can be found in 
the veteran's claims folder.  Send the 
claims folder to the examiner for review.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an ear, nose, and 
throat (ENT) examination for purposes of 
determining the existence and etiology of 
any current disability manifested by 
residuals of a ruptured right eardrum 
(i.e., perforation of tympanic membrane 
and/or chronic otitis media).  If such 
conditions exist, request that the ENT 
examiner determined whether such 
conditions are related to veteran's 
period of service (namely, any exposure 
to loud gunfire or acoustic trauma in 
service).  The ENT examiner should be 
asked to review the entire record 
regardless of the availability of the 
veteran's service medical records, 
including the requested inpatient 
treatment records listed above.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Send the 
claims folder to the ENT examiner for 
review.  

3.  Make arrangements with the VA medical 
facility for the veteran to be afforded a 
general examination to ascertain the 
nature and extent of any residual health 
impact of the veteran's rheumatic fever.  
Request that the examination specifically 
include all normal studies and tests, and 
that all clinical findings should be 
reported in detail. The examiner should 
render specific findings as to whether 
there is objective evidence of residuals 
of rheumatic fever that can be connected 
to the veteran's dates of active service 
from February 1945 to July 1947.  The 
examiner should be asked to review the 
entire record regardless of the 
availability of the veteran's service 
medical records, including the requested 
inpatient treatment records listed above.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Send the 
claims folder to the examiner for review.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





